*69ORDER
Per Curiam :
It having been determined by the Circuit Court, after an evidentiary hearing conforming with the judgment of this Court heretofore filed (253 S. C. 513, 171 S. E. (2d) 699), that the appellant, Pearson, after receiving the benefit of the procedural safeguards required by Miranda v. Arizona, 384 U. S. 436, 86 S. Ct. 1602, 16 L. Ed. (2d) 694, with respect to the evidence admitted against him, voluntarily and intelligently waived his privilege against self-incrimination, said appellant’s conviction is, therefore, affirmed.